ON REHEARING.
Per CURIAM.
— We have examined the petition filed in this case. The questions raised by the petition for a-modification of the decision were considered by the court and the authorities examined. We are not unmindful that our conclusions differ from those reached by the California court. Doubtless that court based its decision upon what it conceived to be the true intent and spirit of the statutes of California. We have done the same, taking the statutes of our state as our guide, and we see no reason for changing our views. Petition for modification denied.